Title: To John Adams from Samuel Chase, 21 June 1800
From: Chase, Samuel
To: Adams, John



Baltimore 21st. June 1800.

I sincerely hope, my dear, and Honored Sir, that this letter will find You at Braintree, in good Health. I take the liberty to enclose You a Paper containing my Opinion in the Case of Callender, which, after Perusal, I request Mr. Shaw to convey to one of the Printers, in Boston, for Publication. An imperfect Copy was printed at Richmond from the illegibility of the Original; but the within is substantially correct.
I pray You to make my best Wishes acceptable to Mrs. Adams.—
I have the Honor to be, / With every Sentiment of / Respect, and Esteem, / Your affectionate Friend, / and Obedt. Servant

Samuel Chase